

EIGHTH AMENDMENT TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
This EIGHTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of October 31, 2014 (this
“Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation (the
“General Partner”), as the general partner of AIMCO Properties, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority conferred on
the General Partner by Section 7.3.C(7) of the Fourth Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of July 29,
1994 and restated as of February 28, 2007, as amended and/or supplemented from
time to time (including all the exhibits thereto, the “Agreement”). Capitalized
terms used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.
WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner (i) is
authorized to cause the Partnership to issue additional Partnership Preferred
Units, for any Partnership purpose, at any time or from time to time, to the
Partners or to other Persons, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, and (ii) is authorized to determine the designations,
preferences and relative, participating, optional or other special rights,
powers and duties of Partnership Preferred Units.
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
(a)    The Agreement is hereby amended by the addition of a new exhibit,
entitled “Exhibit Z,” in the form attached hereto, which shall be attached to
and made a part of the Agreement.
(b)    Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Agreement shall remain unmodified and continue in full
force and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
GENERAL PARTNER:
AIMCO-GP, INC.
By:
 
/s/ John Bezzant
 
Name:
John Bezzant
 
Title:
Executive Vice President








--------------------------------------------------------------------------------




EXHIBIT Z
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS NINE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.


1.Number of Units and Designation.
A class of Partnership Preferred Units is hereby designated as “Class Nine
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be one million (1,000,000).
2.Definitions.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this
Partnership Unit Designation and the defined terms used herein. For purposes of
this Partnership Unit Designation, the following terms shall have the respective
meanings ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class A Preferred Shares” shall mean shares of Class A Cumulative Preferred
Stock of the Previous General Partner.
“Class Nine Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Conversion Ratio” shall mean, as of any date, the quotient obtained by dividing
the Liquidation Preference by the Market Value of a REIT Share as of such date.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner's receipt of a Notice of Redemption.
“Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)if the shares are listed or admitted to trading on any securities exchange,
the closing price, regular way, on such day, or if no such sale takes place on
such day, the average of the closing bid and asked prices on such day, in either
case as reported in the principal consolidated transaction reporting system,


(ii)if the shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or



Z-1





--------------------------------------------------------------------------------




(iii)if the shares are not listed or admitted to trading on any securities
exchange, and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Primary Offering Notice” shall have the meaning set forth in Section 6(h)(4) of
this Partnership Unit Designation.
“Public Offering Funding” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of this
Partnership Unit Designation.
“REIT Shares” shall mean a share of the Previous General Partner’s Class A
Common Stock.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Shares” shall mean REIT Shares or Class A Preferred Shares.
“Single Funding Notice” shall have the meaning set forth in Section 6(f)(3) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner's sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Transaction” shall have the meaning set forth in Section 7(d) of this
Partnership Unit Designation.

Z-2





--------------------------------------------------------------------------------




3.Ranking.
Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)prior or senior to the Class Nine Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Nine Partnership Preferred Units (the
partnership units being hereinafter referred to, collectively, as “Senior
Partnership Units”);


(b)on a parity with the Class Nine Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Nine Partnership Preferred Units
(i) if such class or series of partnership units shall be Class A Partnership
Preferred Units, Class Z Partnership Preferred Units, Series A Community
Reinvestment Act Perpetual Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, or Class Four Partnership Preferred Units, or (ii) if the
holders of such class or series of partnership units and the Class Nine
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the partnership units referred to in clauses (i)
and (ii) of this paragraph being hereinafter referred to, collectively, as
“Parity Partnership Units”); and


(c)junior to the Class Nine Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, (i) if such class or series of partnership units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) if the holders of Class Nine Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the partnership units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).


4.Quarterly Cash Distributions.


(a)Holders of Preferred Units will be entitled to receive, when and as declared
by the General Partner out of Available Cash, quarterly cash distributions in an
amount per Preferred Unit equal to $0.375, and no more.


(b)Any such distributions will be cumulative from the date of original issue,
whether or not in any distribution period or periods such distributions have
been declared, and shall be payable quarterly on February 15, May 15, August 15
and November 15 of each year (or, if not a Business Day, the next succeeding
Business Day) (each a “Distribution Payment Date”), commencing on the first such
date occurring after the date of original issue. If the Preferred Units are
issued on any day other than a Distribution Payment Date, the first distribution
payable on such Preferred Units will be prorated for the portion of the
quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. Holders of
Preferred Units will not be entitled to receive any distributions in excess of
cumulative distributions on the Preferred Units. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.


(c)When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.


(d)Unless full cumulative distributions (including all accumulated, accrued and
unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership

Z-3





--------------------------------------------------------------------------------




Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.


(e)Notwithstanding the foregoing provisions of this Section 4, the Partnership
shall not be prohibited from (i) declaring or paying or setting apart for
payment any distribution on any Parity Partnership Units or (ii) redeeming,
purchasing or otherwise acquiring any Parity Partnership Units, in each case, if
such declaration, payment, redemption, purchase or other acquisition is
necessary to maintain the Previous General Partner's qualification as a REIT.


5.Liquidation Preference.


(a)Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.


(b)If, upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Preferred Units and any such Parity Partnership Units if all
amounts payable thereon were paid in full.


(c)A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership's assets.


(d)Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.


6.Redemption.


(a)Except as set forth in Section 6(l) hereof, the Preferred Units may not be
redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.


(b)On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for Shares
issuable on, or the Cash Amount payable on, the Specified Redemption Date, as
determined by the Partnership in its sole discretion. Any Redemption shall be
exercised pursuant to a Notice of Redemption delivered to the General Partner by
the Qualifying Party when exercising the Redemption right (the “Tendering
Party”).



Z-4





--------------------------------------------------------------------------------




(c)If the Partnership elects to redeem Tendered Units for Shares rather than
cash, then the Partnership shall direct the Previous General Partner to issue
and deliver such Shares to the Tendering Party pursuant to the terms set forth
in this Section 6, in which case, (i) the Previous General Partner, acting as a
distinct legal entity, shall assume directly the obligation with respect thereto
and shall satisfy the Tendering Party's exercise of its Redemption right, and
(ii) such transaction shall be treated, for Federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the Previous General
Partner in exchange for Shares. If the Partnership elects to redeem any number
of Tendered Units for Shares, rather than cash, on the Specified Redemption
Date, the Tendering Party shall sell such number of the Tendered Units to the
Previous General Partner in exchange for (x) in the case of REIT Shares, a
number of REIT Shares equal to the REIT Shares Amount for such number of the
Tendered Units, and (y) in the case of Class A Preferred Shares, a number of
Class A Preferred Shares equal to the number of Tendered Units. The Tendering
Party shall submit (i) such information, certification or affidavit as the
Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner's view, to effect compliance with the Securities Act.
The Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any Shares
owned or held by such Person, whether or not such Shares are issued pursuant to
this Section 6, with the SEC, with any state securities commissioner, department
or agency, under the Securities Act or the Exchange Act or with any stock
exchange; provided, however, that this limitation shall not be in derogation of
any registration or similar rights granted pursuant to any other written
agreement between the Previous General Partner and any such Person.
Notwithstanding any delay in such delivery, the Tendering Party shall be deemed
the owner of such Shares for all purposes, including, without limitation, rights
to vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. Shares issued upon an acquisition of the Tendered Units by the
Previous General Partner pursuant to this Section 6 may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.


(d)The Partnership shall have no obligation to effect any redemption unless and
until a Tendering Party has given the Partnership a Notice of Redemption. Each
Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.


(e)A Tendering Party shall have no right to receive distributions with respect
to any Tendered Units (other than the Cash Amount) paid after delivery of the
Notice of Redemption, whether or not the record date for such distribution
precedes or coincides with such delivery of the Notice of Redemption. If the
Partnership elects to redeem any number of Tendered Units for cash, the Cash
Amount for such number of Tendered Units shall be delivered as a certified check
payable to the Tendering Party or, in the General Partner's sole and absolute
discretion, in immediately available funds.


(f)In the event that the Partnership declines to cause the Previous General
Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Shares pursuant to this Section 6 following receipt of a Notice of
Redemption (a “Declination”):


(1)The Previous General Partner or the General Partner shall give notice of such
Declination to the Tendering Party on or before the close of business on the
Cut-Off Date.


(2)The Partnership may elect to raise funds for the payment of the Cash Amount
either (a) by requiring that the Previous General Partner contribute such funds
from the proceeds of a registered public offering (a “Public Offering Funding”)
by the Previous General Partner of a number of REIT Shares (“Registrable
Shares”) equal to the REIT Shares Amount with respect to the Tendered Units or
(b) from any other sources (including, but not limited to, the sale of any
Property and the incurrence of additional Debt) available to the Partnership.


(3)Promptly upon the General Partner's receipt of the Notice of Redemption and
the Previous General Partner or the General Partner giving notice of the
Partnership's Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice

Z-5





--------------------------------------------------------------------------------




thereof and of the number of Preferred Units to be made subject thereon in
writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
(g)Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for Shares if such exchange would be prohibited under the Charter.


(h)Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:


(1)All Preferred Units acquired by the Previous General Partner pursuant to this
Section 6 hereof shall be contributed by the Previous General Partner to either
or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units (or Class A Partnership Preferred Units in
the case of a Redemption for Class A Preferred Shares). Any Preferred Units so
contributed to the Special Limited Partner shall be converted into Partnership
Common Units (or Class A Partnership Preferred Units in the case of a Redemption
for Class A Preferred Shares).


(2)Subject to the Ownership Limit, no Tendering Party may effect a Redemption
for less than five hundred (500) Preferred Units or, if such Tendering Party
holds (as a Limited Partner or, economically, as an Assignee) less than five
hundred (500) Preferred Units, all of the Preferred Units held by such Tendering
Party.


(3)No Tendering Party may (a) effect a Redemption more than once in any fiscal
quarter of a Twelve-Month Period or (b) effect a Redemption during the period
after the Partnership Record Date with respect to a distribution and before the
record date established by the Previous General Partner for a distribution to
its stockholders of some or all of its portion of such Partnership distribution.


(4)Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.


(5)Without the Consent of the Previous General Partner, no Tendering Party may
effect a Redemption within ninety (90) days following the closing of any prior
Public Offering Funding.


(6)The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.


(7)The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the Shares, pursuant to this Section 6 on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the Previous General Partner pursuant to this Section 6, the Tendering Party
shall have no rights as a stockholder of the Previous General Partner with
respect to the REIT Shares issuable in connection with such acquisition.

Z-6





--------------------------------------------------------------------------------




For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(i)In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:


(1)A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares or other
shares of the Previous General Partner in excess of the Ownership Limit;


(2)A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and


(3)An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1), or
(b) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.


(j)On or after the Specified Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder's
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver Shares
for the Preferred Units evidenced thereby. From and after the Specified
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive Cash Amount and/or Shares therefor, without
interest or any sum of money in lieu of interest thereon, upon surrender of
their certificates therefor.


(k)Notwithstanding the provisions of this Section 6, the Tendering Parties shall
have no rights under the Agreement that would otherwise be prohibited under the
Charter. To the extent that any attempted Redemption would be in violation of
this Section 6(k), it shall be null and void ab initio, and the Tendering Party
shall not acquire any rights or economic interests in REIT Shares otherwise
issuable by the Previous General Partner hereunder.


(l)Notwithstanding any other provision of the Agreement, on and after the third
anniversary of the date of original issuance of the Preferred Units, the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Preferred Units by treating any
holder of Preferred Units as a Tendering Party who has delivered a Notice of
Redemption pursuant to this Section 6 for the amount of Preferred Units to be
specified by the General Partner, in its sole and absolute discretion, by notice
to such holder that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a holder of
Preferred Units pursuant to this Section 6(l) shall be treated as if it were a
Notice of Redemption delivered to the General Partner by such holder. For
purposes of this Section 6(l), (a) any holder of Preferred Units (whether or not
eligible to be a Tendering Party) may, in the General Partner's sole and
absolute discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.


7.Conversion.


(a)At any time and from time to time after the third anniversary of the date of
initial issuance of the Preferred Units, the Partnership shall have the right,
but not the obligation, to cause any Preferred Units to be converted into the
number of Partnership Common Units obtained by multiplying the number of
Preferred Units converted by the Conversion Ratio on the date provided for in
subparagraph (b)(4) of this Section 7. In order to exercise the conversion
right, the Partnership shall send notice of such conversion to each holder of
record of Preferred Units to be converted. Such notice shall be provided by
facsimile or, if facsimile is not available, then by first class mail, postage
prepaid, at such holders' address as the same appears on the records of the
Partnership. Any notice which was transmitted or mailed in the manner herein
provided shall be conclusively presumed to have been duly given on the date
received by the holder. Each such notice shall state, as appropriate: (1) the
date of conversion, which date may be any date within twenty (20) Business Days
following the date on which the notice is transmitted or mailed;

Z-7





--------------------------------------------------------------------------------




and (2) the number of units of Preferred Units to be converted and, if fewer
than all such units held by such holder are to be converted, the number of such
units to be converted. Upon receiving such notice of conversion, each such
holder shall promptly surrender the certificates representing such Preferred
Units as are being converted on the conversion date, duly endorsed or assigned
to the Partnership or in blank, at the office of the Transfer Agent; provided,
however, that the failure to so surrender any such certificates shall not in any
way affect the validity of the conversion of the underlying Preferred Units into
Partnership Common Units.


(b)(1)    The Partnership Common Units issuable on conversion shall be issued in
the same name as the name in which such Preferred Units are registered.


(2)    The Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted units, except that a
holder of Preferred Units that are converted shall be entitled to receive a cash
payment on the Dividend Payment Date for any distribution on such units that has
been declared and for which the record date precedes the conversion date.


(3)    As promptly as practicable after the surrender of certificates for
Preferred Units as aforesaid, and in any event no later than five (5) Business
Days after the date of such surrender, the Partnership shall issue and deliver
at such office to such holder, or send on such holders' written order, a
certificate or certificates for the number of full Partnership Common Units
issuable upon the conversion of such Preferred Units in accordance with the
provisions of this Section 7, and any fractional interest in respect of a
Partnership Common Unit arising upon such conversion shall be settled as
provided in paragraph (c) of this Section 7.


(4)    Each conversion shall be deemed to have been effected immediately prior
to the close of business on the date identified as the conversion date in the
notice of conversion sent by the Partnership pursuant to subparagraph (a) of
this Section 7; and the person or persons in whose name or names any certificate
or certificates for Partnership Common Units shall be issuable upon such
conversion shall be deemed to have become the holder or holders of record of the
units represented thereby at such time on such date, and such conversion shall
be at the Conversion Ratio in effect at such time on such date, unless the
transfer books of the Partnership shall be closed on that date, in which event
such person or persons shall be deemed to become such holder or holders of
record at the close of business on the next succeeding day on which such
transfer books are open, but such conversion shall be at the Conversion Ratio in
effect on the date in the notice of conversion sent by the Partnership as
aforesaid.


(c)No fractional Partnership Common Units or scrip representing fractions of a
Partnership Common Unit shall be issued upon conversion of the Preferred Units.
Instead of any fractional interest in a Partnership Common Unit that would
otherwise be deliverable upon the conversion of Preferred Units, the Partnership
shall pay to the holder of such units an amount of cash equal to the product of
(i) such fraction and (ii) the Market Value of a REIT Share as of the date of
conversion. If more than one of any holder's units shall be converted at one
time, the number of full Partnership Common Units issuable upon conversion
thereof shall be computed on the basis of the aggregate number of Preferred
Units so converted.


(d)If the Partnership shall be a party to any transaction (including with
limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership's assets or recapitalization of the
Partnership Common Units) (each of the foregoing being referred to herein as a
“Transaction”), in each case, as a result of which Partnership Common Units
shall be converted into the right to receive securities or other property
(including cash or any combination thereof), each Preferred Unit which is not
converted into the right to receive securities or other property in connection
with such Transaction shall thereupon be convertible into the kind and amount of
securities and other property (including cash or any combination thereof)
receivable upon such consummation by a holder of that number of Partnership
Common Units into which Preferred Units were convertible immediately prior to
such Transaction. The provisions of this paragraph (d) shall apply to successive
Transactions.
(e)The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Partnership Common
Units or other securities or property on conversion of Preferred Units pursuant
hereto; provided, however, that the Partnership shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issue or
delivery of Partnership Common Units or other securities or property in a name
other than that of the holder of the Preferred Units to be converted, and no
such issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.


(f)For purposes of the definition of “Twelve-Month Period” in the Agreement, any
holder of Preferred Units that have been converted to Partnership Common Units
shall be deemed to have acquired such Partnership Common Units when such Units
were acquired.

Z-8





--------------------------------------------------------------------------------




8.Status of Reacquired Units.
All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.
9.General.
The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Nine Partnership Preferred Units.
10.Allocations of Income and Loss.
Subject to the terms of Section 5 hereof, for each taxable year, (i) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder's
Preferred Units during such taxable year, and (ii) each holder of Preferred
Units will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
11.Voting Rights.
The holders of the Preferred Units will not have any voting or approval rights,
except (a) as required by applicable law or in the Agreement, and (b) as long as
any Preferred Units are outstanding, in addition to any other vote or consent of
partners required by law or by the Agreement, the affirmative vote or consent of
holders of at least 50% of the outstanding Preferred Units will be necessary for
effecting any amendment of any of the provisions of this Partnership Unit
Designation that materially and adversely affects the rights or preferences of
the holders of the Preferred Units. The creation or issuance of any class or
series of Partnership units, including, without limitation, any Partnership
units that may have rights junior to, on a parity with, or senior or superior to
the Preferred Units, will not be deemed to have a material adverse effect on the
rights or preferences of the holders of Preferred Units. With respect to the
exercise of the above described voting rights, each Preferred Unit will have one
(1) vote per Preferred Unit.
12.Restrictions on Transfer.
Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.



Z-9





--------------------------------------------------------------------------------




ANNEX I
TO EXHIBIT Z
NOTICE OF REDEMPTION
To:
AIMCO Properties, L.P.

c/o AIMCO-GP, Inc.
4582 South Ulster Street
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations
The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Nine Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Nine Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Nine Partnership Preferred
Units for REIT Shares or Class A Preferred Shares rather than cash, hereby
irrevocably transfers, assigns, contributes and sets over to Previous General
Partner all of the undersigned Limited Partner's or Assignee's right, title and
interest in and to such Class Nine Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Nine Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1)    A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
(c)    directs that the certificate representing the REIT Shares or Class A
Preferred Shares, or the certified check representing the Cash Amount, in either
case, deliverable upon the closing of the Redemption contemplated hereby be
delivered to the address specified below;
(d)    represents, warrants, certifies and agrees that:
(i)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)    the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)    the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender.
Dated: __________________

Z-I-1





--------------------------------------------------------------------------------




Name of Limited Partner or Assignee:
___________________________________________
(Signature of Limited Partner or Assignee)
___________________________________________
(Street Address)
___________________________________________
(City)    (State)    (Zip Code)
(continued on the next page)

Z-I-2





--------------------------------------------------------------------------------






Issue check payable to
or Certificates in the
name of            :    ____________________________________________
Please insert social security
or identifying number:        ____________________________________________
Signature Guaranteed by:
_______________________________
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS NINE PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17Ad-15.



Z-I-3





--------------------------------------------------------------------------------




ANNEX II
TO EXHIBIT Z
FORM OF UNIT CERTIFICATE
OF
CLASS NINE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________
is the owner of
_________________________________________________________________
CLASS NINE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Nine Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:                                By________________________________

Z-II-1





--------------------------------------------------------------------------------






ASSIGNMENT
For Value Received, ________________________________ hereby sells, assigns and
transfers unto _____________________________________________________________
Class Nine Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Nine Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________
By: ____________________________________
Name:
Signature Guaranteed by:
____________________________________
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17AD-15.



Z-II-2



